Case 19-41111-bem     Doc 39    Filed 05/14/20 Entered 05/14/20 16:31:34         Desc Main
                               Document      Page 1 of 15



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                                ROME DIVISION

 IN RE:    Jean McGuiness Simpson             :             Case No.: 19-41111
                                              :
           DEBTOR                             :             Judge: BEM
                                              :
                                              :             Chapter: 13


                            AMENDMENT TO SCHEDULES


        COMES NOW the Debtor in the above-styled action and hereby amends her Schedules
as follows:

      1.     Schedule B is amended as attached.

      2.     Schedule C is amended as attached.

      3.     Summary of Schedules is amended as attached.

        WHEREFORE, Debtor prays that this Amendment be read and considered and for such
other relief as the Court deems just and proper.

      Respectfully submitted this 14th day of May, 2020.

                                                    _____________/s/_________________
                                                    Khristie Kelly, Bar No.: 412755
                                                    Attorney for Debtor
                                                    Berry & Associates
                                                    2751 Buford Hwy
                                                    Suite 600
                                                    Atlanta, Georgia 30324
             Case 19-41111-bem                          Doc 39      Filed 05/14/20 Entered 05/14/20 16:31:34                                     Desc Main
                                                                   Document      Page 2 of 15
  Fill in this information to identify your case and this filing:
  Debtor 1               Jean                        McGuiness           Simpson
                         First Name                  Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

  Case number            19-41111
  (if known)                                                                                                                    Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                       What is the property?                           Do not deduct secured claims or exemptions. Put the
830 McGee Bend Road                                        Check all that apply.                           amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                          Creditors Who Have Claims Secured by Property.
                                                           
                                                              Duplex or multi-unit building               Current value of the            Current value of the
                                                               Condominium or cooperative                  entire property?                portion you own?
                                                           
Cave Springs                     GA       30124               Manufactured or mobile home                              $18,600.00                     $18,600.00
City                             State    ZIP Code
                                                              Land
                                                              Investment property                         Describe the nature of your ownership
                                                               Timeshare                                   interest (such as fee simple, tenancy by the
Floyd                                                                                                     entireties, or a life estate), if known.
                                                              Other
County

                                       Who has an interest in the property?
                                                                                 Ownership Subject to Lien
830 McGee Bend Road (owns joint        Check one.
with son and daughter)
                                          Debtor 1 only
Real Estate owned jointly with son and                                           Check if this is community property
                                                                                     (see instructions)
daughter                                Debtor 2 only
(Total value $100,000, subject to        Debtor  1 and  Debtor 2 only
$62,000 lien). Debtor's 1/2 + 1/6       At least one of the debtors and another
valuation herein has taken the mtg.    Other information you wish to add about this item, such as local
lien into account.                     property identification number:    D16 055

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................                $18,600.00




Official Form 106A/B                                                   Schedule A/B: Property                                                               page 1
            Case 19-41111-bem                     Doc 39         Filed 05/14/20 Entered 05/14/20 16:31:34                                      Desc Main
                                                                Document      Page 3 of 15
Debtor 1         Jean McGuiness Simpson                                                            Case number (if known)        19-41111


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Chevrolet                    Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   2500                         
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    1994                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage:                                      At least one of the debtors and another
                                                                                                                $500.00                              $500.00
Other information:
1994 Chevrolet 2500                                      Check if this is community property
                                                          (see instructions)
3.2.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Chrysler                     Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   200                          
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2017                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage:                                      At least one of the debtors and another
                                                                                                            $10,350.00                           $10,350.00
Other information:
2017 Chrysler 200                                        Check if this is community property
                                                          (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................             $10,850.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... HHG & Furniture                                                                                                       $1,500.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe.....




Official Form 106A/B                                                Schedule A/B: Property                                                               page 2
              Case 19-41111-bem                                  Doc 39              Filed 05/14/20 Entered 05/14/20 16:31:34                                                               Desc Main
                                                                                    Document      Page 4 of 15
Debtor 1         Jean McGuiness Simpson                                                                                           Case number (if known)                   19-41111

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe.....


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe..... 2 pistols, 1 shotgun                                                                                                                                                $800.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Clothing                                                                                                                                                            $350.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe.....


13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe.....


14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $2,650.00


  Part 4:          Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................                 $10.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 3
             Case 19-41111-bem                            Doc 39        Filed 05/14/20 Entered 05/14/20 16:31:34                              Desc Main
                                                                       Document      Page 5 of 15
Debtor 1         Jean McGuiness Simpson                                                              Case number (if known)      19-41111

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................              Institution name:

            17.1.       Checking account:               Checking account @ Wells Fargo                                                              $100.00
            17.2.       Savings account:                Savings account @ Wells Fargo                                                                $95.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................     Name of entity:                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:

                                             401(k) or similar plan: 401(k)                                                                        $3,300.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                       Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                        Schedule A/B: Property                                                     page 4
             Case 19-41111-bem                       Doc 39      Filed 05/14/20 Entered 05/14/20 16:31:34                             Desc Main
                                                                Document      Page 6 of 15
Debtor 1        Jean McGuiness Simpson                                                      Case number (if known)     19-41111

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                            Federal:
           about them, including whether
           you already filed the returns                                                                             State:
           and the tax years......................
                                                                                                                     Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........




Official Form 106A/B                                              Schedule A/B: Property                                                        page 5
             Case 19-41111-bem                           Doc 39           Filed 05/14/20 Entered 05/14/20 16:31:34                                               Desc Main
                                                                         Document      Page 7 of 15
Debtor 1         Jean McGuiness Simpson                                                                          Case number (if known)            19-41111

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........ Possible claim under one or more consumer protection statutes                                                            $1,000.00
                                                     (debtor reserves the right to exempt at a later date, subject to
                                                     trustee's right to object).

35. Any financial assets you did not already list

          No
          Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................              $4,505.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..


41. Inventory

          No
          Yes. Describe..


42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
             Case 19-41111-bem                           Doc 39           Filed 05/14/20 Entered 05/14/20 16:31:34                                               Desc Main
                                                                         Document      Page 8 of 15
Debtor 1         Jean McGuiness Simpson                                                                          Case number (if known)            19-41111

44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....


48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....


50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....


51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 7
               Case 19-41111-bem                              Doc 39             Filed 05/14/20 Entered 05/14/20 16:31:34                                                      Desc Main
                                                                                Document      Page 9 of 15
Debtor 1          Jean McGuiness Simpson                                                                                    Case number (if known)                19-41111


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................             $18,600.00

56. Part 2: Total vehicles, line 5                                                                                 $10,850.00

57. Part 3: Total personal and household items, line 15                                                              $2,650.00

58. Part 4: Total financial assets, line 36                                                                          $4,505.00

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                            $18,005.00             property total                  +     $18,005.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................         $36,605.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                            page 8
            Case 19-41111-bem                 Doc 39        Filed 05/14/20 Entered 05/14/20 16:31:34                                Desc Main
                                                           Document     Page 10 of 15
 Fill in this information to identify your case:
 Debtor 1            Jean                 McGuiness              Simpson
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                                    Check if this is an
 Case number         19-41111                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $18,600.00                 $9,508.00          O.C.G.A. § 44-13-100(a)(6)
830 McGee Bend Road (owns joint with                                             100% of fair market
son and daughter)                                                                 value, up to any
Real Estate owned jointly with son and                                            applicable statutory
daughter                                                                          limit
(Total value $100,000, subject to $62,000
lien). Debtor's 1/2 + 1/6 valuation herein
has taken the mtg. lien into account.
Parcel: D16 055
Line from Schedule A/B:   1.1

Brief description:                                           $500.00                   $500.00           O.C.G.A. § 44-13-100(a)(3)
1994 Chevrolet 2500                                                              100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
           Case 19-41111-bem               Doc 39       Filed 05/14/20 Entered 05/14/20 16:31:34                          Desc Main
                                                       Document     Page 11 of 15
Debtor 1      Jean McGuiness Simpson                                                 Case number (if known)   19-41111

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $10,350.00                 $0.00            O.C.G.A. § 44-13-100(a)(3)
2017 Chrysler 200                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    3.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,500.00               $1,500.00          O.C.G.A. § 44-13-100(a)(4)
HHG & Furniture                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                 $800.00           O.C.G.A. § 44-13-100(a)(6)
2 pistols, 1 shotgun                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $350.00                 $350.00           O.C.G.A. § 44-13-100(a)(4)
Clothing                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                   $10.00           O.C.G.A. § 44-13-100(a)(6)
Cash                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                 $100.00           O.C.G.A. § 44-13-100(a)(6)
Checking account @ Wells Fargo                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $95.00                   $95.00           O.C.G.A. § 44-13-100(a)(6)
Savings account @ Wells Fargo                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $3,300.00               $3,300.00          O.C.G.A. § 44-13-100(a)(2.1)
401(k)                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                 $0.00            O.C.G.A. § 44-13-100(a)(6)
Possible claim under one or more                                            100% of fair market
consumer protection statutes (debtor                                         value, up to any
reserves the right to exempt at a later                                      applicable statutory
date, subject to trustee's right to object).                                 limit
Line from Schedule A/B:  34




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
            Case 19-41111-bem                            Doc 39          Filed 05/14/20 Entered 05/14/20 16:31:34                                                    Desc Main
                                                                        Document     Page 12 of 15
 Fill in this information to identify your case:
 Debtor 1               Jean                         McGuiness                   Simpson
                        First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number            19-41111
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................           $18,600.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................                $18,005.00


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................           $36,605.00


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                             $40,487.37

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                       $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                     $6,895.98



                                                                                                                             Your total liabilities                      $47,383.35




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                   $2,732.73

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $1,997.73




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
           Case 19-41111-bem                   Doc 39      Filed 05/14/20 Entered 05/14/20 16:31:34                               Desc Main
                                                          Document     Page 13 of 15
Debtor 1      Jean McGuiness Simpson                                                       Case number (if known)     19-41111


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $1,793.00


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                                $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                            $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
Case 19-41111-bem      Doc 39    Filed 05/14/20 Entered 05/14/20 16:31:34          Desc Main
                                Document     Page 14 of 15



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

IN RE: Jean McGuiness Simpson                               Case No.: 19-41111

                                                            Judge: BEM

DEBTOR

                                      VERIFICATION

       Comes now the undersigned and hereby affirm that the information contained in the
attached amendment is true and correct to the best of my/our knowledge.

       Respectfully submitted this 14th day of May, 2020.


                                                  ____________/s/______________________
                                                  Jean McGuiness Simpson
Case 19-41111-bem       Doc 39    Filed 05/14/20 Entered 05/14/20 16:31:34            Desc Main
                                 Document     Page 15 of 15



                                     Certificate of Service

        The undersigned hereby certifies that the below listed individuals have been served with
a true and correct copy of the attached pleading by placing copies of same in a properly
addressed envelope with adequate postage thereon and the depositing of same in the United
States Mail.

Jean McGuiness Simpson
PO Box 16183
Fernandina Beach, Florida 32035

Mary Ida Townson
Chapter 13 Trustee
285 Peachtree Center Avenue NE, Suite 1600
Atlanta GA 30303


       This the 14th day of May, 2020.

                                                       ______________/s/_______________
                                                       Khristie Kelly, Bar No.: 412755

BERRY & ASSOCIATES
2751 Buford Hwy, Suite 600
Atlanta, GA 30324
(404) 235-3300
